Case 2:21-cv-00128-RFB-BNW Document 1-2 Filed 01/25/21 Page 1 of 7




                  Exhibit “A”
                   Plaintiff's Complaint
                   Case 2:21-cv-00128-RFB-BNW Document 1-2 Filed 01/25/21 Page 2 of 7
                                                                                             Electronically Filed
                                                                                             12/30/2020 10:30 AM
                                                                                             Steven D. Grierson
                                                                                             CLER OF THE COU

              RYAN ALEXANDER
          1   Nevada Bar No. 10845
          2   RYAN ALEXANDER, CHTD.
              3017 West Charleston Blvd., Ste. 10
          3   Las Vegas, NV 89102                                                       CASE NO: A-20-82715 -C
         4    Phone:(702)868-3311                                                                 Departme t 4
              Fax:(702) 822-1133
         5    Attorneyfor Plaintiff
                                                     DISTRICT COURT
         6                                        CLARK COUNTY,NEVADA
    • 7
    0           CYNTHIA JONES-BATES, a, an Individual;                Case No.:
    0.
    • 8                            Plaintiff,                         Dept. No.:
          9         V.
                                                                      COMPLAINT
                WAL-MART STORES,INC., a Delaware
    • 10        Corporation doing business as WAL-MART;
    >                                                                 CAUSES OF ACTION:
6 Li 11
                DOES I-X; unknown persons; and ROE                       (1) Negligence
                Corporations I-X;
         12                       Defendants.
    (2
8        13      COMES NOW,Plaintiff CYNTHIA JONES-BATES ("Plaintiff' and "BATES"), by and through
z 0 14 her attorney of record, Ryan Alexander, Esq., as and for her Complaint against Defendants WAL-
ce  CO
    15
    Z

              MART STORES,INC., a Delaware Corporation, DOES I through X,inclusive, and ROE
 .
 q 16 CORPORATIONS I-X, inclusive (collectively,"Defendants"), and hereby complains, alleges and
   17 states as follows:
 5
 0
   18                                           PARTIES
         19    1. Plaintiff CYNTHIA JONES-BATES is an individual who resides in Clark County, Nevada.
         20   2. Defendant WAL-MART STORES,INC. is a Delaware Corporation doing business as
         21    WALMART in Clark County, Nevada.
         22    3. The true names and capacities, whether individual, corporate, associate or otherwise of other
         23   Defendant hereinafter designated as DOES I-X, inclusive, and/or ROE CORPORATIONS I-X,
         24    inclusive, who are in some manner responsible for injuries described herein, are unknown at this
         25    time. Plaintiff, therefore, sues said Defendant by such fictitious names and will seek leave of the
         26    Court to amend this Complaint to show their true names and capacities when ascertained.
         27   4. Upon information and belief, at all times pertinent, Defendant were agents, servants, employees
         28   or joint ventures of every other Defendant herein, and at all time mentioned hereinafter were acting



                                                                  1
                     Case 2:21-cv-00128-RFB-BNW Document 1-2 Filed 01/25/21 Page 3 of 7




         1    within the scope and course of said agency, employment, or joint venture, with knowledge and
         2    permission and consent of all other Defendants.
         3    5. The Defendants are jointly and severally liable for each defendant's actions.


        5                                         JURISDICTION AND VENUE
        6 6. Venue is proper in Clark County, Nevada pursuant to NRS 13.040.

  0      7 7. The exercise ofjurisdiction by this Court over each Defendant in this civil action is proper
  co     8 pursuant to NRS 14.065.
  uJ    9 8. The incident for which Plaintiffs complains and for which Defendants are liable arises out of
        10 negligence of WALMART in Clark County, Nevada.
6 11 11
u0
     12                                            GENERAL ALLEGATIONS
6
z6
8 2 13        9. Defendant WAL-MART owns, operates, manages and controls the premises and building known
a
   5 14       as WALMART NEIGHBORHOOD MARKET("WALMART"), at 6151 W Lake Mead Blvd, Las
ce o
   z 15       Vegas, NV 89108.
  wu,
              10.      At all the times hereinafter mentioned, the defendant WALMART was in control of the
    17        management of said retail store and was held out to the public by the Defendant as the "proprietor"
5
'
;,3 18        thereof.
        19    1 1.     Defendant WALMART employed attendants, to attend the common areas of their premises,
        20    and to assist persons lawfully using said premises and maintaining the facilities.
        21    12.      On or about October 2, 2019, BATES was walking in WALMART as a customer when she
        22    slipped on a food substance on the floor near the produce section of the store.
        23    13.      The food substance appeared to be a fruit or vegetable.
        24    14.      WALMART employees were located throughout the store, but none of the employees cleaned
        25    up the food substance, allowing it to remain a slipping hazard.
        26    15.      Alternately, WALMART employees put the food substance on the floor themselves, causing
        27    the hazard.
        28    16.      There were no warning signs or cones indicating that debris was on the floor.




                                                                  2
                  Case 2:21-cv-00128-RFB-BNW Document 1-2 Filed 01/25/21 Page 4 of 7




        1   17.    Defendants knew or should have known that there was a food substance on the floor and that
       2    it was a hazard to invitees.
        3   18.    There were no caution signs or warnings of anything on the floor.
            19.    There were no warnings that the floor was in an unsafe or slippery condition.

       5    20.    Plaintiff has suffered physical injuries as a result of the fall, including damage to her head,
       6    extremities, upper and lower back, abdomen and knees. As a result of the incident, Plaintiff has

  0c4 7     suffered pain and has lost mobility. Plaintiff continues to suffer and will suffer pain from the injuries
  Os
  • 8       in the incident.
  • 9       21.    Plaintiff has incurred medical expenses in excess of $55,000.00 as a result ofthe fall and

  11 10     incurred damages in excess of $75,000.
  >
6 12, 11    22.    Plaintiff suffered economic losses and adverse employment effects from the incident.
  0
6 .- 12
Z tr)
g 2 13                                          FIRST CLAIM FOR RELIEF

  o 14                                                   (Negligence)

    15      23.    Plaintiff hereby repeats and alleges all previous paragraphs, as though fully set forth herein.
  6L
   U


  • 16      24.    Plaintiff fell as aforesaid, by reason of the negligence of the Defendants in failing to clean and
  U)   17   keep dry the grounds of said premises of said corporate defendant; in maintaining said floor in a
 5
       18   condition dangerous to the life and limb of persons lawfully using same, in that they failed to clean
       19   the floor of debris; in maintaining said floor in a slippery condition, dangerous to the life and limb of

       20   persons using the same; in failing to use proper cleaning and maintenance standards, and to exercise
       21   proper care, or to remedy the slippery condition of the floor to the aforesaid premises with protective
       22   strips, coatings or warning signs and cones.
       23   25.     Defendants failed to maintain the floor of their facility in reasonably safe condition for use.
       24   26.     Defendants knew or should have known about the condition of the floor.
       25   27.     Defendants knew that broken merchandise, employees or other invitees of WALMART may
       26   cause debris or fluids to fall onto the floor and cause a danger to Plaintiff that was foreseeable.
       27   28.     Alternately, WALMART knew that employees may leave the floor in a wet or unsafe
       28   condition due to liquids and/or debris.




                                                                 3
           Case 2:21-cv-00128-RFB-BNW Document 1-2 Filed 01/25/21 Page 5 of 7




 1   29.     Defendants and its attendants failed to take reasonable precautions against the foreseeable
2    dangerous condition caused by employees or other invitees.

3    30.     Defendants failed to exercise due care for the safety of the Plaintiff or other patrons or
4    employees of the WALMART on the premises.
5    31.     Upon information and belief, Defendants knew of prior incidents of similar dangerous
6    conditions of liquids or slick substances on the floors being caused on the premises by other persons,
7    or by broken merchandise, and the Defendant had notice or knowledge of those incidents.
8    32.     The doctrine of res ipsa loquitur is applicable to Plaintiffs action against Defendants herein,
9    in that at the time that Plaintiff fell, the floor was under the exclusive control of Defendants. If
10   Defendants had cleaned or maintained the floor with reasonable care, instead of in a negligent
11    manner, then, in the ordinary course, Plaintiff would not have fallen as alleged herein.
12   33.     As a result of Defendants' negligence, Plaintiff has suffered physical and emotional pain.
13   34.     As such, Defendant is responsible for damages in excess of $15,000.00.
14   35.     Because of Defendants' acts or omissions, Plaintiff has been required to incur further
15    attorneys' fees and costs in bringing this action and request that the Court grant said fees and costs.
16
17                                          PRAYER FOR RELIEF
18           WHEREFORE,Plaintiff is entitled to judgment in his favor and against Defendants,jointly
19 and severally, as follows:
20       1. For judgment in an amount in excess of $15,000.00;
21      2. For all costs and all attorneys' fees incurred and accrued in these proceedings;
22      3. For interest thereon at the legal rate until paid in full; and
23      4. For such other and further relief as the Court may deem just and proper.
24
       Dated December 30, 2020.                                             NDER,CHTD.
25
26
                                                            R NALE           DER
27                                                          Nevada Bar No. 10845
                                                            Attorneyfor Plaintiff
28



                                                          4
                       Case 2:21-cv-00128-RFB-BNW Document 1-2 Filed 01/25/21 Page 6 of 7
                                                   DISTRICT COURT CIVIL COVER SHEET
                                                                                                   County, Nevada
                                                          Case No.                                                               CASE NO: A-20-827150-C
                                                                               (Assigned by Clerk's Office)                                Department 4
I.Party Information (provide both home and mailing addresses ifdifferent)
Plaintiff(s)(name/address/phone):                                                                   Defendant(s)(name/address/phone):
                                           Cynthia Jones-Bates                                                         Wal-Mart Stores Inc.
                                                                                                                CIO Corporation Trust Co. of Nevada
                                                                                                                        701 S. Carson St. #200
                                                                                                                        Carson City, NV 89701
Attorney (name/address/phone): ,                                                                     Attorney (name/address/phone):                             ,
           Ryan Alexander, Esq. NV Bar No. 10845
                 RYAN ALEXANDER, CHTD.
     3017 W. Charleston Blvd. Ste. 10, Las Vegas NV 89102 •
          Phone:(702)868-3311 Fax:(702)822-1133                                                                     .
II. Nature of Controversy (please select the one most applicablefiling type below)
Civil Case Filing Types
           Real Property                                                                                        Torts
  Landlord/Tenant                                            Negligence                                         Other Torts
      Unlawful Detainer                                           Auto                                         LiProduct Liability
      Other Landlord/Tenant                                  M Premises Liability                                Intentional Misconduct
  Title to Property                                               Other Negligence                                 Employment Tort
      Judicial Foreclosure                                   Malpractice                                           Insurance Tort
      Other Title to Property                                     Medical/Dental                                   Other Tort
   Other Real Property                                      flLegal
      Condemnation/Eminent Domain                                 Accounting
      Other Real Property                                         Other Malpractice
                 Probate                                       Construction Defect & Contract                               Judicial Review/Appeal
   Probate (select case type and estate value)               Construction Defect                                Judicial Review
      Summary Administration                                      Chapter 40                                       Foreclosure Mediation Case
      General Administration                                      Other Construction Defect                        Petition to Seal Records
      Special Administration                                 Contract Case                                         Mental Competency
      Set Aside                                                   Uniform Commercial Code                       Nevada State Agency Appeal
                                                                                                          ,
  fl  Trust/Conservatorship .                                     Building and Construction                        Department of Motor Vehicle
      Other Probate                                               Insurance Carrier                                Worker's Compensation
   Estate Value                                                   Commercial Instrument                            Other Nevada State Agency •
                                               c
      Over $200,000                                         flCollection of Accounts                            Appeal Other
      Between $100,000 and $200,000                         flEmployment Contract                                  Appeal from Lower Court
       Under $100,000 or Unknown                              Other Contract                                   DOther Judicial Review/Appeal
       Under $2,500
                                           ,
                                           .         Civil Writ                                                                  Other Civil Filing
   Civil Writ                                                                                                   Other Civil Filing
       Writ of Habeas Corpus                                      Writ of Prohibition                              Compromise of Minor's Claim
       Writ of Mandamus                                           Other Civil Writ                                 Foreign Judgment
       Writ of Quo Warrant                                                                                     flother Civil Matters
                                               Business Courtfilings should befiled using the Business Court civil coversheet.


12/30/20
                            Date                                                                        Signattr of initiating party or representative

                                                                     See other sideforfamily-related casefilings.




   Nevada AOC - Rcscarch Statistics Unit                                                                                                                 Form PA 201
   Pursuant to NRS 3.275                                                                                                                                      Rev 3.1
,
          Case 2:21-cv-00128-RFB-BNW Document 1-2 Filed 01/25/21 Page 7 of 7
                                                                                   Electronically Filed
                                                                                   12/30/2020 10:30 AM
                                                                                   Steven D. Grierson
                                                                                   CLER OF THE COU

     IAFD
 1
     RYAN ALEXANDER
 2   Nevada Bar No. 10845
     RYAN ALEXANDER,CHTD.
 3   3017 West Charleston Blvd., Ste. 10                                      CASE NO: A-20-827150 C
     Las Vegas, NV 89102                                                                Department 4
     Phone:(702)868-3311
5    Fax:(702) 822-1133
     Attorneyfor Plaintiff
6                                          DISTRICT COURT
 7                                      CLARK COUNTY,NEVADA

 8     CYNTHIA JONES-BATES, a, an Individual;                Case No.:
                          Plaintiff,                         Dept. No.:
 9
           v.
                                                             INITIAL APPEARANCE FEE
10     WAL-MART STORES,INC., a Delaware                      DISCLOSURE
       Corporation doing business as WAL-MART;
11     DOES I-X, unknown persons; and ROE
12     Corporations I-X;
                          Defendants.
13
14          Pursuant to Nevada Revised Statutes, Chapter 19, filing fees are submitted herewith for parties
15 appearing in the above-entitled action as indicated below:
16
            CYNTHIA JONES-BATES                                   $ 270.00
17          TOTAL REMITTED:                                       $ 270.00
18
       Dated December 30, 2020.                                            NDER,CHTD.
19
20                                                          R N ALE A PER
21                                                          Nevada Bar No. 10845
                                                            3017 West Charleston Blvd., Ste. 10
22                                                          Las Vegas, NV 89102
                                                            Attorneyfor Plaintiff
23
24
25
26
27
28



                                                        1
